Lewis, P. J.,
delivered the opinion of the court.
Appearances have been entered for both parties in this cause, and an assignment of errors filed. But no statement or brief has been filed by either party, as is required by statute and the rules of this court. A stipulation is on file, to the effect that “the case may be taken as submitted on the record.” Parties can not, by agreement in this way, dispense with a rule which is. designed to aid us in the investigation of causes, and leave us to hunt through the record for the possible points requiring examination. For failure to properly prosecute this cause, the appeal is dismissed.
All the judges concur.